Citation Nr: 1224439	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-40 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for irritable bowel syndrome (IBS). 

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

7.  Entitlement to a compensable initial rating for the Veteran's service-connected constipation.

8.  Entitlement to an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), rated as 100 percent disabling starting on September 5, 2007; as 50 percent disabling from November 1, 2007, to October 19, 2009; as 70 percent disabling from October 20, 2009, to May 16, 2010; and as 100 percent disabling from May 17, 2010.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2008, September 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Board notes that the RO granted entitlement to an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) in a September 2011 rating decision.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2012 the Board remanded the Veteran's claim for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have fibromyalgia, gastroesophageal reflux disease (GERD), hiatal hernia, irritable bowel syndrome (IBS), a sleep disorder or residuals of a traumatic brain injury (TBI) which began in service or have been shown to be causally or etiologically related to active service.  

2.  The Veteran's occasional involuntary bowel movements, necessitating wearing of a pad was first manifested in June 2011; prior to that time there was no evidence of any impairment of sphincter control. 

3.  For the period starting on November 1, 2007, and ending on October 19, 2009, the evidence of record indicates that the Veteran's service-connected PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, impairment of short- and long-term memory, some impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships; was no indication of illogical, obscure or irrelevant speech, near-continuous panic or depression, spatial disorientation, or an inability to establish and maintain effective relationships.  

4.  For the period starting on October 20, 2009, and ending on May 16, 2010, the evidence of record indicates that the Veteran's service-connected PTSD was productive of occupation and social impairment, with deficiencies in most areas due to suicidal ideation; there was no indicate of total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fibromyalgia, gastroesophageal reflux disease (GERD), hiatal hernia, irritable bowel syndrome (IBS), a sleep disorder and residuals of a traumatic brain injury (TBI) have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for a 30 percent rating for the Veteran's service-connected constipation were met starting on June 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, Diagnostic Code (DC) 7332 (2011).

3.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD were not met at any time during the period from November 1, 2007, to October 19, 2009.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD were not met at any time during the period from October 20, 2009, to May 16, 2010.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for fibromyalgia, gastroesophageal reflux disease (GERD), hiatal hernia, irritable bowel syndrome (IBS), a sleep disorder and residuals of a traumatic brain injury (TBI).  He has also claimed entitlement to increased ratings for his service-connected posttraumatic stress disorder (PTSD) and a compensable initial rating for his service-connected constipation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

Once service connection is granted a disability evaluation is determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

Service Connection Claims

The Veteran filed a claim asserting entitlement to service connection for residuals of a traumatic brain injury (TBI) in February 2008.  The RO denied that claim in a November 2008 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in February 2009.  The RO issued a Statement of the Case (SOC) in September 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2009, perfecting his appeal on that issue.  

In January 2009 the Veteran filed another claim asserting entitlement to service connection for several conditions, including fibromyalgia, gastroesophageal reflux disease (GERD), hiatal hernia, irritable bowel syndrome (IBS) and a sleep disorder.   The RO denied those claims in a September 2009 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in October 2009.  The RO issued a Statement of the Case (SOC) in April 2011 and the Veteran filed a Substantive Appeal (VA Form 9) in May 2011, perfecting his appeal on those issues.  These issues first came before the Board in February 2012, at which time they were remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of record includes service treatment records, VA treatment records, records from the Social Security Administration, VA examination reports and written statements from the Veteran and his representative.  

The Veteran's service treatment records do not reveal any treatment for a diagnosis of any of the claimed conditions.  Service treatment records from December 1975 indicate a laceration of the lower lip with an assessment of cellulitis.  Those records do not indicate how the laceration occurred.  Dental records from that time indicate excessive post-trauma mobility of two crowns.  Subsequent service treatment records show several complaints of abdominal pain, nausea and vomiting.  These were assessed as viral flu syndrome and gastroenteritis.  The Veteran was treated and his complaints resolved.  

The Veteran's separation evaluation does not indicate any complaints or reports of gastric problems, providing evidence against these claims.  

Post-service VA treatment records from March 2004 indicate that the Veteran was treated for trauma to the neck by a golf club, with a fracture shown.  Records from 2007 indicate that the Veteran denied having GERD, dysphagia, diarrhea, nausea and vomiting.  Repeated assessments indicate no gastric complaints other than constipation.  VA treatment records from through 2007 and 2008 indicate that the Veteran reported difficulty sleeping.  He was also assessed with constipation, polysubstance abuse and occasional arthralgias.  Subsequent VA treatment records show continued reports of sleep difficulties due to nightmares, as well as intermittent reports of rectal bleeding with constipation.

During a VA mental health assessment in November 2007 the Veteran stated that he was having chronic headaches.  He stated that he was rendered unconscious during a physical altercation in 1975.  He also stated that he was hit in the side of the head approximately six years ago and with a board during a mugging approximately three years ago.  

In a March 2008 statement the Veteran reported that he sustained a traumatic brain injury while in service in and that he was treated at Long Beach Naval Shipyard Hospital for two to three weeks.   

In his January 2009 claim the Veteran stated that he has had shakes and body pain and noted that he takes medications for his bowel conditions and his sleep difficulties.

With his October 2009 Notice of Disagreement (NOD) the Veteran's representative submitted internet articles related to fibromyalgia, gastrointestinal disorders and sleep apnea.  

The Veteran was afforded a VA examination in support of his claim for gastrointestinal and fibromyalgia claims in October 2010.  In his report the examiner noted that the Veteran had a history of cocaine abuse and hospitalization for posttraumatic stress disorder.  With regard to his claimed fibromyalgia, the Veteran complained of diffuse muscle achiness that he first noticed in 2007 after a detoxification treatment.  He also reported sleeping poorly and having some acid reflux and constipation.  When asked, the Veteran indicated that he has pain along his shoulder joints, lower back and anterior thighs.  He otherwise denied unexplained fatigue, headaches or paresthesias.  He stated that his symptoms are constant and have worsened since 2007.  He reported that he had never seen or spoken to any medical provider regarding his physical symptoms and was not on any specific medications of treatments.  

The examiner noted that the Veteran's medical records did not show any indication of specific fibromyalgia complaints or diffuse muscle achiness.  With regard to his claimed gastrointestinal disorders, the Veteran reported that he has acid reflux for which he takes medication that controls his symptoms.  He denied any hematemesis or hematochezia.  He also stated that he has chronic constipation, but takes medication which helps him have daily bowel movements.  

Physical examination revealed that the Veteran was tender to palpation diffusely along his paralumbar muscle and along his bilateral upper trapezius and anterior thighs.  Otherwise, trigger points were all negative to palpation.  There was no thyromegaly or adenopathy noted.  Abdominal examination revealed normoactive bowel sounds.  The stomach was mildly distended and there was diffuse mild abdominal tenderness to palpation without rebound.  The examiner diagnosed the Veteran with diffuse myalgias to the upper and lower extremities without evidence of fibromyalgia.  She also diagnosed the Veteran with constipation and dyspepsia.  

With regard to the Veterans acid reflux, the examiner stated that this condition was not incurred in military service and was not related to or worsened by the Veteran's service-connected PTSD.  The examiner also stated that the Veteran did not have fibromyalgia and the rheumatologic criteria were not met, providing evidence against these claims. 

After a thorough review of the entirety of the evidence of record the Board finds that service connection for fibromyalgia, gastroesophageal reflux disease (GERD), hiatal hernia, irritable bowel syndrome (IBS), a sleep disorder and residuals of a traumatic brain injury (TBI) is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claims of entitlement to service connection for fibromyalgia, gastroesophageal reflux disease (GERD), hiatal hernia and irritable bowel syndrome (IBS) fail with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that none of the Veteran's treatment records indicate that the Veteran has been diagnosed with any of those conditions based on objective evidence and that the October 2010 VA examination indicates that the Veteran does not have any of those conditions.  Accordingly, entitlement to service connection for fibromyalgia, GERD, hiatal hernia and IBS is denied.      

For the claim of entitlement to service connection for a sleep disorder the Board notes that, to the extent that the Veteran's claim is for sleep apnea, the Veteran has not been diagnosed with that condition.  That aspect of the claim fails with respect to the first element, the requirement for a current disability.  However, to the extent that the claim for a sleep disorder is based on insomnia, nightmares or sleep disturbance, the Board acknowledges that the Veteran has been treated for such symptomatology.  Nevertheless, a review of the claims file reveals that the Veteran is already being compensated for sleep difficulties as part of his service-connected posttraumatic stress disorder.  The rating assigned for that condition clearly takes into consideration that the Veteran experiences sleep disturbance and nightmares.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  

The Board acknowledges that the Veteran may have difficulty sleeping.  However, the record reflects that these difficulties are part of the Veteran's PTSD and have been compensated under the rating for that condition.  Accordingly, entitlement to service connection for a sleep disorder is also denied.  

For all of the conditions discussed above, the Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses, including difficulty breathing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of specific disorders such as fibromyalgia, GERD, IBS, hiatal hernia or sleep apnea.  

Moreover, it is not clear that the Veteran himself has ever even asserted that he has these conditions (see records, which are extensive).  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not have those disorders.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and of a connection between the claimed disability and service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has fibromyalgia, GERD, hiatal hernia, IBS or sleep apnea.  Moreover, the evidence of record shows that the Veteran's other sleep difficulties have been compensated for under the rating assigned for PTSD. 

In contrast, for the claim of entitlement to service connection for residuals of a traumatic brain injury (TBI), the Board notes that, with respect to the first element of service connection-evidence of a current disability-it is undisputed that the Veteran has symptomatology that could be related to a traumatic brain injury.  Current disability is demonstrated and element (1) is therefore satisfied.  

However, with respect to the second element, the Board notes that there is no indication of in-service incurrence or aggravation.  The Veteran's service treatment records do not indicate that he was ever treated for or diagnosed with any type of traumatic brain injury in service.  

The Board notes that the Veteran is competent to testify as to the events he experienced in service, including that he was assaulted in service and lost consciousness as a result.  However, competency is very different than credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Board finds that the Veteran's assertions that he experienced a traumatic brain injury during his period of active service are not credible.  First, despite the notes of dental treatment and a lip laceration in service, there is no indication in the Veteran's service treatment records that he was ever treated for any type of traumatic brain injury and significant evidence against such a finding (the treatment records are detailed, to the point that they undermine the Veteran's factual contentions that this injury ever happened - his own statements in service do not support his current claims).  

In addition, the Veteran's separation examination indicates that he did not have any residuals of a traumatic brain injury at the time of his discharge.  

Accordingly, the evidence of record favors a finding that the Veteran did not report a traumatic brain injury in service and did not incur a traumatic brain injury in service.  The Board places the greater weight of probative value on the Veteran's service treatment records than it does on his more recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Cartright, 2 Vet. App. at 25.  Because an in-service disease or injury is not demonstrated, the second element for service connection remains unsatisfied.  The Veteran's service-connection claim for residuals from a traumatic brain injury fails on this basis.  

The Board has, as noted in further detail below, considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims for a sleep disorder and residuals of a traumatic brain injury (TBI).  In the instant case, examination pertaining to those conditions is not necessary because it is not established that the Veteran incurred any disease or injury in service that might be related to his current disability (even if the Board assumes the disability exists, which is very unclear in this record).

Finally, with regard to the internet articles submitted by the Veteran's representative in support of his claims the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board has no reason to doubt the veracity of the information submitted, but it does not establish that the Veteran has been diagnosed with the claimed conditions or that he had a traumatic brain injury in service.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for fibromyalgia, GERD, hiatal hernia, IBS, a sleep disorder and residuals of a traumatic brain injury.  As there is a preponderance of evidence against those claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted

Constipation

The Veteran has also claimed entitlement to a compensable initial rating for his service-connected constipation.  The Veteran first claimed entitlement to service connection for that condition in January 2009.   The RO denied entitlement to service connection in a September 2009 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in October 2009.  In an April 2011 rating decision the RO granted entitlement to service connection and assigned a noncompensable rating effective from January 29, 2009, the date that the Veteran first filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) with that rating in June 2011.  The RO issued a Statement of the Case (SOC) in September 2011 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2011.  The Veteran's claim first came before the Board in February 2012, at which time it was remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of record includes VA treatment records, a VA examination report, records from the Social Security Administration (SSA) and written statements from the Veteran and his representative.  

VA treatment records show that the Veteran first reported having problems with constipation in July 2007.  At that time the Veteran entered an in-patient program for his service-connected PTSD.  Records indicate that the Veteran was prescribed stool softeners for constipation and that the Veteran reported a small amount of blood on excretion.  A colonoscopy did not reveal any hemorrhoids or polyps and no specific cause for the bleeding was noted.  These records, as well as subsequent VA treatment records, do not indicate any problems with fecal incontinence.  VA treatment records from October 2010 indicate that the Veteran denied having any bowel or bladder complaints.  

The Veteran was afforded a VA examination in support of his claim in October 2010.  During that examination the Veteran reported having chronic constipation for which he takes a daily stool softener.  He stated that he has daily bowel movements and denied diarrhea.  The examiner noted that the Veteran's constipation was related to and worsened by the use of medication prescribed for the Veteran's PTSD.  

The Veteran was afforded an additional VA examination on June 6, 2011.  During that examination the Veteran stated that he has a bowel movement every day or every other day.  He stated that when he becomes constipated he uses medication which provides relief but causes occasional mild fecal incontinence.  He stated that he does not use a pad because he did not feel it was a severe problem.  The examiner diagnosed the Veteran with chronic constipation with mild fecal incontinence.  

In his June 2011 Notice of Disagreement (NOD) the Veteran's representative wrote that the Veteran has fecal leakage and buys adult diapers over the counter.  The representative stated that the Veteran uses about two adult diapers daily.  

The Veteran's service-connected constipation has been rated as noncompensable under Diagnostic Code 7332, for impairment of sphincter control.  Diagnostic Code 7332 provides ratings based on impairment of sphincter control, with regard to the rectum and anus.  38 C.F.R. § 4.114, Diagnostic Code 7332.  Complete loss of sphincter control is rated 100 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Healed or slight impairment of sphincter control, without leakage, is rated as noncompensable.  

As noted above, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).  After a thorough review of the entirety of the evidence of record the Board has determined that entitlement to an initial compensable rating for the Veteran's service-connected constipation must be denied.  In this regard, the is absolutely no evidence that the Veteran's constipation was manifested by any more than slight impairment of sphincter control, without leakage, up until June 2011.  

Nevertheless, evidence from June 2011, namely the VA examination which indicates some fecal leakage and the NOD wherein the Veteran's representative stated that the Veteran's fecal incontinence necessitates the use of pads, indicates that a higher rating is in order starting at that time.  Accordingly, a 30 percent rating is assigned effective from June 6, 2011, the first date on which any form of fecal incontinence is indicated.  The Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period as there is no evidence of extensive leakage or fairly frequent involuntary bowel movements.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability have at any point exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, a preponderance of the evidence is against a compensable initial rating prior to June 6, 2011.   Moreover, while a rating of 30 percent is warranted for the period beginning on June 6, 2011, there is no basis for a rating in excess of 30 percent for any time during the appeal period.  

Posttraumatic Stress Disorder

Finally, the Board notes that the Veteran has claimed entitlement to increased ratings for his service-connected posttraumatic stress disorder (PTSD).  The Veteran first claimed entitlement to service connection for PTSD in November 2006.  The RO denied entitlement to service connection in a July 2007 rating decision.  In October 2007 the Veteran again claimed entitlement to service connection for PTSD.  The RO granted entitlement to service connection in a November 2008 rating decision, assigning a 100 percent rating effective from September 5, 2007, and a 50 percent rating effective from November 1, 2007.  

The Veteran submitted a Notice of Disagreement (NOD) with this rating in February 2009.  The RO issued a Statement of the Case (SOC) in September 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2009.  In a September 2011 rating decision the RO granted entitlement to a 70 percent rating, effective from October 20, 2009, and a 100 percent rating, effective from May 17, 2010.  As these increases do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim first came before the Board in February 2012, at which time it was remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

As noted above, a claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).  Accordingly, there are two separate ratings currently on appeal: the 50 percent rating effective from November 1, 2007, to October 19, 2009; and the 70 percent rating effective from October 20, 2009, to May 16, 2010.  The Board must determine whether ratings in excess of those assigned are warranted for either period.  

Acquired psychiatric disorders, including PTSD, are rated under Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The relevant evidence of record includes VA treatment records, VA examination reports, records from the Social Security Administration (SSA) and written statements from the Veteran and his representative.  

In his October 2007 claim the Veteran stated that he was currently hospitalized due to his PTSD.  VA treatment records indicate that the Veteran was admitted to a PTSD program in August 2007.  Sleep difficulties, nightmares, anger issues, suicidal thoughts and substance abuse problem were noted at that time.  Records from September 2007 indicate that the Veteran was enrolled in the PTSD program.  The evaluating provider stated that the Veteran appeared to be alert and oriented though in moderate distress.  The Veteran's mood was sad and deflated.  His affect was congruent with full range.  His speech was clear and coherent.  The Veteran denied having any suicidal ideation, but endorsed feelings of sadness, worry and anger.  He stated that he was having sleep difficulties with nightmares.  He also reported low self esteem, irritability and difficulty concentrating.  A GAF score of 49 was assigned.  Subsequent records indicate continued inpatient treatment for PTSD and a GAF score of 43.  A GAF score of 52 was assigned in October 2007 and the Veteran was discharged from the PTSD program later that month.   

Treatment records from November 2, 2007, indicate that the Veteran denied current suicidal or homicidal ideation.  He did report that he continued to struggle with nightmares and avoidance.  He reported not having a job, but stated that he enjoys playing golf in his spare time.  The examiner noted that the Veteran was alert and oriented in all spheres.  He was cooperative and reasonable with appropriate grooming and normal speech.  His mood was euthymic.  No perceptual disturbances were noted and the Veteran's thought process and thought content were normal.  Insight was limited and judgment was impaired.  The Veteran's memory was intact.  A GAF score of 45 was assigned.  Records from July 2008 reference a GAF score of 65.  

In October 2008 the Veteran was afforded a VA examination in support of his claim for service connection.  During that examination the Veteran reported hyperarousal, re-experiencing traumatic event, avoidance behaviors, sleep difficulties secondary to nightmares, daytime intrusive memories, paranoid feelings, anxiety, frequent panic attacks, sadness, depression, irritability, past suicidal ideation and low energy and interest levels.  On evaluation the examiner noted that the Veteran was polite and cooperative.  The Veteran's mood was labile, sometimes becoming tearful and overwhelmed.  The Veteran made many self-deprecating comments and his mood was generally depressed and slightly agitated.  Memory and concentration levels were poor.  The examiner stated that the Veteran is able to maintain activities of daily living, including personal hygiene.  The examiner also stated that there had been no worsening of the Veteran's condition and no remissions other than drug and alcohol abuse.  No inappropriate behavior was described, but the examiner did state that the Veteran thought processes and communication were impaired by his problems with short-term memory and concentration.  Social functioning was impaired by isolative behavior.  The examiner stated that the Veteran was employable in a setting where he would have little or no contact with the public and loose supervision.  The examiner's assessment was chronic, moderate PTSD.  A GAF score of 52 was assigned.  The examiner also noted that the Veteran's PTSD resulted in occupational and social impairment with reduced liability and productivity due to symptoms of flattened affect, impairment of short- and long-term memory, some impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

Subsequent VA treatment records show continued treatment for PTSD symptoms.  Records from December 2008 indicate that the Veteran was alert, oriented and cooperative.  Speech was normal in both rate and tone.  The Veteran's thought process was linear and goal-directed.  His mood was "not good," and his affect was tense and anxious.  

In the Veteran's February 2009 Notice of Disagreement (NOD) his representative stated that the Veteran continued with therapy three times a week with significant continued PTSD symptoms. 

Records from October 20, 2009, show that the Veteran reported worsening depression, nightmares and irritability, as well as suicidal ideation.  The Veteran was subsequently admitted to the Denver VA Medical Center in November 2009 due to suicidal ideation and discharge six days later.  At that time, the Veteran was found employable from a psychiatric standpoint.   Subsequent treatment records show continued problems with depression, nightmares, anxiety and thoughts of suicide.  

In June 2010 the Veteran submitted a letter from a VA psychologist who stated that he had evaluated the Veteran.  During that evaluation the Veteran reported that he had not been employed for at least 5 years.  The psychologist stated that the Veteran was experiencing a severe major depressive episodes with feelings of hopelessness, lack of pleasure from things he used to enjoy, feelings of being punished, dislike of himself, guilt, indecisiveness, lack of energy, somnolence, difficulty sleeping, irritability, lack of concentration and fatigue.  Suicidal ideation was also noted, as was agitation.  The VA psychologist stated that the Veteran is severely impaired by his mental illness and was unemployable.

In June 2011 the Veteran was afforded an additional VA examination.  The examiner noted that the Veteran was attending substance abuse group sessions twice a week, PTSD group therapy once a week, group therapy for military sexual trauma once a week and occasional individuals sessions.  The Veteran reported that he was living with his former wife and had not worked for over 10 years.  He stated that he cannot work because he is unable to get along with people.  He reported sleep difficulties caused by nightmares and cold sweats.  With regard to recreational activities, the Veteran stated that he works on his yard and watches television.  He noted that he used to be interest in golf, but had not played in approximately three years.  Mental status examination revealed that the Veteran was neatly groomed.  The Veteran sat comfortably but displayed a restricted affect.  His thought processes and communication showed no impairment.  He reported that he used cocaine or marijuana 6 to 8 weeks ago because he was depressed.  He also stated that he has entertained suicidal thoughts in the past, but denied current homicidal or suicidal ideation. There was no history of hallucinations or delusions.  The examiner noted that the Veteran remained quite secluded and that he was totally unemployable.  A GAF score of 50 was assigned.  The examiner concluded that there was total occupational and social impairment due to PTSD symptoms.  

After a thorough review of the entirety of the evidence of record, the Board concludes that an evaluation in excess of the 50 percent assigned from November 1, 2007, to October 19, 2009, is not warranted.  Moreover, the Board has also determined that a rating in excess of the 70 percent assigned from October 20, 2009 to May 17, 2010, is also not warranted.  

In so finding, the Board notes that the 100 percent evaluation assigned prior to November 1, 2007, was based on the Veteran's hospitalization of over 21 days for a PTSD program.  The 50 percent evaluation assigned starting on November 1, 2007, was assigned the first of the month following the Veteran's discharge from that program.  While the evidence of record does indicate a significant worsening of the Veteran's PTSD symptoms in October 2009, resulting in a six days hospitalization based on suicidal ideation, there is no evidence of symptomatology warranting a rating in excess of 50 percent any time prior to October 20, 2009.  

For example, there was no evidence (for example) of gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name; findings indicative of symptomatology warranting a 100 percent disability rating.

Similarly, there was no evidence of (for example only) suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene; findings indicative of symptomatology warranting a 70 percent disability rating.  

Rather, for the period prior to October 20, 2009, but after October 2007, the Veteran had no problems with grooming or hygiene and denied suicidal ideation.  His primary complaint was continued sleep problems and nightmares.  Thought process and content were normal.  The Veteran was able to function independently and GAF scores ranged from 45 to 65.  The examiner who conducted the October 2008 VA examination specifically stated that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced liability and productivity due to symptoms of flattened affect, impairment of short-and long-term memory, some impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

Accordingly, the Board finds that the Veteran's disability is best contemplated by the 50 percent rating assigned prior to October 20, 2009.  In this regard, it is important for the Veteran to understand that this finding does not suggest that the Veteran did not have problems with PTSD at this time.  A 50 percent evaluation for PTSD suggests significant problems associated with the condition. 

Moreover, the Board also notes that the evidence does not warrant the assignment of a 100 percent rating for any time prior to May 17, 2010.  The 100 percent rating in effect from May 17, 2010, was assigned from the date that the Veteran filed his claim of entitlement to a total disability rating based on individual unemployability (TDIU).  While VA treatment records from June 2010 and June 2011 show a significant worsening of the Veteran's PTSD such that he now suffers from total occupational and social impairment due to PTSD symptoms, treatment records prior to May 17, 2010, do not reference any such symptomatology.  

In this regard, there was no evidence (for example) of gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name; findings indicative of symptomatology warranting a 100 percent disability rating.

Accordingly, the Board finds that the Veteran's disability is best contemplated by the 70 percent rating assigned from October 20, 2009, to May 17, 2010.  It is important for the Veteran to understand that this finding does not suggest that the Veteran did not experience a notable worsening of his PTSD symptoms during this period.  The 70 percent evaluation assigned during that time acknowledges significant aggravation during that period. 
	
The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's anxiety disorder is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has already been granted entitlement to a 100 percent rating for his service-connected PTSD back to the date that he first claimed entitlement to a TDIU.  Therefore, further consideration of a TDIU is not warranted.   

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent from November 1, 2007, to October 19, 2009, and in excess of 70 percent from October 20, 2009 to May 17, 2010.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in November 2007, February 2008, March 2008, April 2009, May 2009 and June 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded a VA examination during the pendency of the appeal on the issues of entitlement to service connection fibromyalgia, gastroesophageal reflux disease, hiatal hernia, irritable bowel syndrome and PTSD.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist on those issues. 

The Board also notes that the Veteran has not been afforded VA examinations on the issue of entitlement to service connection for a sleep disorder or on the issue of entitlement to service connection for residuals of a traumatic brain injury.  The Board has considered whether VA examinations are necessary for proper adjudication of those issues, but has determined that the Veteran has not met the threshold for an examination.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).   

A remand to obtain a VA examination in support of those claims is not necessary.  Simply stated, there is no evidence that the Veteran actually has a sleep disorder beyond that already compensated for in the rating assigned for his service-connected PTSD.  Moreover, for the issue of entitlement to service connection for residuals of a traumatic brain injury, point two of the McClendon test is not met.  Beyond that, the Board finds sufficient medical evidence in this case exists for the VA to make an informed decision.  Therefore, point four of the McClendon test is met.

The evidence of record is against a finding that the Veteran has a sleep disorder and against a finding that the Veteran incurred any traumatic brain injury in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury or disease in service, as in this case).  Remand for VA examinations is thus unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  



ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for gastroesophageal reflux disease (GERD) is denied.

Entitlement to service connection for a hiatal hernia is denied.

Entitlement to service connection for irritable bowel syndrome (IBS) is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for residuals of a traumatic brain injury (TBI) is denied.

Entitlement to an initial compensable rating prior to June 6, 2011, for the Veteran's service-connected constipation is denied.

Entitlement to a rating of 30 percent for the Veteran's service-connected constipation is granted effective from June 6, 2011.  

Entitlement to a rating in excess of 50 percent from November 1, 2007, to October 19, 2009, for the Veteran's service-connected posttraumatic stress disorder is denied. 

Entitlement to a rating in excess of 70 percent from October 20, 2009, to May 16, 2010, for the Veteran's service-connected posttraumatic stress disorder is denied. 


______________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


